 
 
I 
108th CONGRESS
2d Session
H. R. 5075 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2004 
Mr. Conyers (for himself, Mr. Scott of Virginia, and Mr. Rangel) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Ways and Means, Education and the Workforce, Financial Services, Energy and Commerce, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To encourage successful re-entry of incarcerated persons into the community after release, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Re-Entry Enhancement Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 

Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Title I—Grants to encourage successful prisoner re-entry 
Sec. 101. Reauthorization of adult and juvenile offender State and local re-entry demonstration projects 
Sec. 102. Improved re-entry procedures for Federal prisoners 
Sec. 103. Task force on Federal programs and activities relating to reentry of offenders 
Sec. 104. Offender re-entry research 
Sec. 105. Use of violent offender truth-in-sentencing Grant funding for demonstration project activities 
Sec. 106. State and local reentry courts 
Sec. 107. Federal Enhanced In-Prison Vocational Assessment and Training Demonstration Project 
Title II—Removing barriers to re-entry 
Sec. 201. Right to vote in Federal elections for nonincarcerated ex-offenders 
Sec. 202. Prohibition on unwarranted employment discrimination 
Sec. 203. Increase in Federal work opportunity tax credit 
Sec. 204. Reform of student financial assistance 
Sec. 205. Reform of one strike mandatory eviction 
Sec. 206. Amendment to the Adult Education and Family Literacy Act to remove restriction on amount of funds available for corrections education programs 
Sec. 207. Clarification of authority to place prisoner in community corrections 
Sec. 208. Denial of tanf and food stamps for felony conviction for welfare fraud 
Sec. 209. Reform of provisions that limit family reunification after prison 
Sec. 210. State medicaid plan requirement to ensure restoration of coverage for eligible individuals upon release from confinement 
Sec. 211. Reform of supervised release 
Sec. 212. Grants to study parole violations and revocations 
Sec. 213. Residential substance abuse treatment programs  
2.FindingsCongress finds the following: 
(1)Over 2,000,000 prisoners are now held in Federal and State prisons and local jails. Nearly 925,000 Americans are convicted of felony offenses in the Nation’s courts each year, and some 600,000 are incarcerated as a result. Over 5,600,000 American adults have spent time in a State or Federal prison. If incarceration rates remain unchanged, 6.6 percent of Americans born in 2001 will go to prison at some time during their lifetime. A total of 6,700,000 Americans were under some form of criminal justice supervision by the end of 2002. Over 4,700,000 adult men and women were under Federal, State, or local probation or parole by the end of 2002. Over 650,000 people a year return to their communities following a prison or jail sentence. 
(2)The successful reintegration of former prisoners is one of the most formidable challenges facing society today. The transition from prison life is inherently difficult, and especially so for individuals who have served a lengthy sentence and received little preparation for life in law-abiding society. A former prisoner may find it difficult to find employment, housing, health care, and public assistance. He or she may be cut off from his or her family and community. 
(3)As a result of these challenges, nearly two-thirds of released State prisoners are expected to be re-arrested for a felony or serious misdemeanor within three years after release. Such high recidivism rates can be averted through improved prisoner re-entry efforts. 
(4)In recent years, a number of States and local governments have begun to establish improved systems for reintegrating former prisoners. Under such systems, corrections officials begin to plan for a prisoner’s release while he or she is incarcerated and provide a transition to needed services in the community. 
(5)Successful re-entry protects those who might otherwise be crime victims. It also improves the likelihood that individuals released from prison or juvenile detention facilities can pay fines, fees, restitution, and family support. 
(6)According to the Bureau of Justice Statistics, expenditures on corrections alone increased from $9,000,000,000 in 1982 to $44,000,000,000 in 1997. These figures do not include the cost of arrest and prosecution, nor do they take into account the cost to victims. 
(7)Incarceration results in profound collateral consequences including, but not limited to, barriers to housing, public assistance, family reunification, employment, and voting rights, which results in public health risks, homelessness, unemployment, and disenfranchisement. All of these negative outcomes contribute to increased recidivism. 
(8)The high prevalence of infectious disease, substance abuse, and mental health disorders that has been found in incarcerated populations demands that a recovery model of treatment should be used for handling the more than two-thirds of all offenders with such needs. 
(9)One of the most significant costs of prisoner re-entry is the impact on children, the weakened ties among family members, and destabilized communities. The long-term generational effects of a social structure in which imprisonment is the norm and law-abiding role models are absent are difficult to measure but undoubtedly exist. 
(10)According to the 2001 national data from the Bureau of Justice Statistics, 3,500,000 parents were supervised by the correctional system. Prior to incarceration, 64 percent of female prisoners and 44 percent of male prisoners in State facilities lived with their children. 
(11)Between 1991 and 1999, the number of children with a parent in a Federal or State correctional facility increased by more than 100 percent, from approximately 900,000 to approximately 2,000,000. According to the Bureau of Prisons, there is evidence to suggest that inmates who are connected to their children and families are more likely to avoid negative incidents and have reduced sentences. 
(12)Approximately 100,000 juveniles (ages 17 and under) leave juvenile correctional facilities, State prison, or Federal prison each year. Juveniles released from confinement still have their likely prime crime years ahead of them. Juveniles released from secure confinement have a recidivism rate ranging from 55 to 75 percent. The chances that young people will successfully transition into society improve with effective re-entry and aftercare programs. 
(13)Studies have shown that from 15 percent to 27 percent of prisoners expect to go to homeless shelters upon release from prison. 
(14)The National Institute of Justice has found that after one year of release, up to 60 percent of former inmates are not employed. 
(15)Fifty-seven percent of Federal and 70 percent of State inmates used drugs regularly before prison, with some estimates of involvement with drugs or alcohol around the time of the offense as high as 84 percent (BJS Trends in State Parole, 1990–2000). 
(16)According to the Bureau of Justice Statistics, 60 to 83 percent of the Nation’s correctional population have used drugs at some point in their lives. This is twice the estimated drug use of the total United States population of 40 percent. 
(17)Family-based treatment programs have proven results for serving the special population of female offenders and substance abusers with children. An evaluation by the Substance Abuse and Mental Health Services Administration of family-based treatment for substance abusing mothers and children found that at six months post treatment, 60 percent of the mothers remain alcohol and drug free, and drug related offenses declined from 28 to 7 percent. Additionally, a 2003 evaluation of residential family based treatment programs revealed that 60 percent of mothers remained clean and sober six months after treatment, criminal arrests declined by 43 percent, and 88 percent of the children treated in the program with their mothers remain stabilized. 
(18)A Bureau of Justice Statistics analysis indicated that only 33 percent of Federal and 36 percent of State inmates had participated in residential inpatient treatment programs for alcohol and drug abuse 12 months before their release. Further, over one-third of all jail inmates have some physical or mental disability and 25 percent of jail inmates have been treated at some time for a mental or emotional problem. 
(19)According to the National Institute of Literacy, 70 percent of all prisoners function at the two lowest literacy levels. 
(20)The Bureau of Justice Statistics has found that 27 percent of Federal inmates, 40 percent of State inmates, and 47 percent of local jail inmates have never completed high school or its equivalent. Furthermore, the Bureau of Justice Statistics has found that less educated inmates are more likely to be recidivists. Only 1 in 4 local jails offer basic adult education programs. 
(21)Participation in State correctional education programs lowers the likelihood of reincarceration by 29 percent, according to a recent United States Department of Education study. A Federal Bureau of Prisons study found a 33 percent drop in recidivism among federal prisoners who participated in vocational and apprenticeship training. 
IGrants to encourage successful prisoner re-entry 
101.Reauthorization of adult and juvenile offender State and local re-entry demonstration projects 
(a)Adult and juvenile offender demonstration projects authorizedSection 2976 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w) is amended in subsection (b) by striking paragraphs (1) through (4) and inserting the following new paragraphs: 
 
(1)establishing or improving the system or systems under which— 
(A)the correctional agency of the State or local government develops and carries out plans to facilitate the re-entry into the community of each offender in State or local custody; 
(B)the supervision and services provided to offenders in State or local custody are coordinated with the supervision and services provided to offenders after re-entry into the community; 
(C)the efforts of various public and private entities to provide supervision and services to offenders after re-entry into the community, and to family members of such offenders, are coordinated; and 
(D)offenders awaiting re-entry into the community are provided with documents (such as identification papers, referrals to services, medical prescriptions, job training certificates, apprenticeship papers, and information on obtaining public assistance) useful in achieving a successful transition from prison; 
(2)carrying out programs and initiatives by units of local government to strengthen re-entry services for individuals released from local jails; 
(3)enabling prison mentors of offenders to remain in contact with those offenders, including through the use of such technology as videoconferencing, during incarceration and after re-entry into the community and encouraging the involvement of prison mentors in the re-entry process; 
(4)providing structured post-release housing and transitional housing, including group homes for recovering substance abusers, through which offenders are provided supervision and services immediately following re-entry into the community; 
(5)assisting offenders in securing permanent housing upon release or following a stay in transitional housing; 
(6)providing continuity of health services (including mental health services, substance abuse treatment and aftercare, and treatment for contagious diseases) to offenders in custody and after re-entry into the community; 
(7)providing offenders with education, job training, English as a second language programs, work experience programs, self-respect and life skills training, and other skills useful in achieving a successful transition from prison; 
(8)facilitating collaboration among corrections and community corrections, technical schools, community colleges, and the workforce development and employment service sectors to— 
(A)promote, where appropriate, the employment of people released from prison and jail, through efforts such as educating employers about existing financial incentives and facilitate the creation of job opportunities, including transitional jobs, for this population that will benefit communities; 
(B)connect inmates to employment, including supportive employment and employment services, before their release to the community; and 
(C)addressing barriers to employment; 
(9)assessing the literacy and educational needs of offenders in custody and identifying and providing services appropriate to meet those needs, including follow-up assessments and long-term services; 
(10)systems under which family members of offenders are involved in facilitating the successful re-entry of those offenders into the community, including removing obstacles to the maintenance of family relationships while the offender is in custody, strengthening the family’s capacity as a stable living situation during re-entry where appropriate, and involving family members in the planning and implementation of the re-entry process; 
(11)programs under which victims are included, on a voluntary basis, in the re-entry process; 
(12)programs that facilitate visitation and maintenance of family relationships with respect to offenders in custody by addressing obstacles such as travel, telephone costs, mail restrictions, and restrictive visitation policies; 
(13)identifying and addressing barriers to collaborating with child welfare agencies in the provision of services jointly to offenders in custody and to the children of such offenders; 
(14)implementing programs in correctional agencies to include the collection of information regarding any dependent children of an incarcerated person as part of intake procedures, including the number of children, age, and location or jurisdiction, and connect identified children with appropriate services; 
(15)addressing barriers to the visitation of children with an incarcerated parent, and maintenance of the parent-child relationship, such as the location of facilities in remote areas, telephone costs, mail restrictions, and visitation policies; 
(16)creating, developing, or enhancing prisoner and family assessments curricula, policies, procedures, or programs (including mentoring programs) to help prisoners with a history or identified risk of domestic violence, dating violence, sexual assault, or stalking reconnect with their families and communities as appropriate (or when it is safe to do so) and become mutually respectful, nonabusive parents or partners, under which particular attention is paid to the safety of children affected and the confidentiality concerns of victims, and efforts are coordinated with existing victim service providers; 
(17)developing programs and activities that support parent-child relationships, such as— 
(A)using telephone conferencing to permit incarcerated parents to participate in parent-teacher conferences; 
(B)using videoconferencing to allow virtual visitation when incarcerated persons are more than 100 miles from their families; 
(C)the development of books on tape programs, through which incarcerated parents read a book into a tape to be sent to their children; 
(D)the establishment of family days, which provide for longer visitation hours or family activities; or 
(E)the creation of children’s areas in visitation rooms with parent-child activities; 
(18)expanding family-based treatment centers that offer family-based comprehensive treatment services for parents and their children as a complete family unit; 
(19)conducting studies to determine who is returning to prison or jail and which of those returning prisoners represent the greatest risk to community safety; 
(20)developing or adopting procedures to ensure that dangerous felons are not released from prison prematurely; 
(21)developing and implementing procedures to assist relevant authorities in determining when release is appropriate and in the use of data to inform the release decision; 
(22)developing and implementing procedures to identify efficiently and effectively those violators of probation or parole who should be returned to prison; 
(23)utilizing established assessment tools to assess the risk factors of returning inmates and prioritizing services based on risk; 
(24)conducting studies to determine who is returning to prison or jail and which of those returning prisoners represent the greatest risk to community safety; 
(25)facilitating and encouraging timely and complete payment of restitution and fines by ex-offenders to victims and the community; 
(26)developing or adopting procedures to ensure that dangerous felons are not released from prison prematurely; 
(27)establishing or expanding the use of re-entry courts to— 
(A)monitor offenders returning to the community; 
(B)provide returning offenders with— 
(i)drug and alcohol testing and treatment; and 
(ii)mental and medical health assessment and services; 
(C)facilitate restorative justice practices and convene family or community impact panels, family impact educational classes, victim impact panels, or victim impact educational classes; 
(D)provide and coordinate the delivery of other community services to offenders, including— 
(i)housing assistance; 
(ii)education; 
(iii)employment training; 
(iv)children and family support; 
(v)conflict resolution skills training; 
(vi)family violence intervention programs; and 
(vii)other appropriate social services; and 
(E)establish and implement graduated sanctions and incentives; and 
(28)providing technology to advance post release supervision.. 
(b)Juvenile offender demonstration projects reauthorizedSuch section is further amended in subsection (c) by striking may be expended for and all that follows through the period at the end and inserting may be expended for any activity referred to in subsection (b).. 
(c)Applications; priorities; performance measurementsSuch section is further amended— 
(1)by redesignating subsection (h) as subsection (o); and 
(2)by striking subsections (d) through (g) and inserting the following new subsections: 
 
(d)ApplicationsA State, unit of local government, territory, or Indian tribe desiring a grant under this section shall submit an application to the Attorney General that— 
(1)contains a re-entry strategic plan, which describes the long-term strategy, and a detailed implementation schedule, including the jurisdiction’s plans to pay for the program after the Federal funding is discontinued; 
(2)identifies the governmental agencies and community and faith-based organizations that will be coordinated by, and collaborate on, the applicant’s prisoner re-entry strategy and certifies their involvement; and 
(3)describes the methodology and outcome measures that will be used in evaluating the program. 
(e)Priority considerationThe Attorney General shall give priority to grant applications that best— 
(1)focus initiative on geographic areas with a substantiated high population of ex-offenders; 
(2)include partnerships with community-based organizations, including faith-based organizations; 
(3)provide consultations with crime victims and former incarcerated prisoners and their families; 
(4)review the process by which the State adjudicates violations of parole or supervised release and consider reforms to maximize the use of graduated, community-based sanctions for minor and technical violations of parole or supervised release; 
(5)establish pre-release planning procedures for prisoners to ensure that a prisoner’s eligibility for Federal or State benefits (including Medicaid, Medicare, Social Security, and Veterans benefits) upon release is established prior to release, subject to any limitations in law, and to ensure that prisoners are provided with referrals to appropriate social and health services or are linked to appropriate community-based organizations; and 
(6)target high-risk offenders for re-entry programs through validated assessment tools. 
(f)Condition of fundingAs a condition of receiving a grant under this section, a State must agree to— 
(1)establish a process to identify and review existing State laws, regulations, and rules that impose restrictions or occupational disqualifications on people with criminal convictions and to consider modifications of such laws, regulations, and rules to ensure that each such restriction or disqualification bears a substantial relationship to the nature of the conduct that resulted in the criminal conviction; 
(2)afford members of the public an opportunity to participate in the process described in the preceding paragraph; 
(3)establish a meaningful and accessible process to enable people with criminal convictions to regain their civil rights and privileges if they have led a law-abiding life following release from prison; 
(4)review the process by which the State adjudicates violations of parole or supervised release and consider reforms to maximize the use of graduated, community-based sanctions for minor and technical violations of parole or supervised release; 
(5)review the State’s correctional policies and expenditures to maximize the use of community-based corrections for non-violent offenders; 
(6)establish pre-release planning procedures for State prisoners to ensure that a prisoner’s eligibility for Federal or State benefits (including Medicaid, Medicare, Social Security, and Veterans benefits) upon release is established prior to release, subject to any limitations in law; and 
(7)maintain existing State funding for prisoner re-entry activities. 
(g)Uses of Grant funds 
(1)Federal shareThe Federal share of a grant received under this section may not exceed 75 percent of the project funded under the grant, unless the Attorney General— 
(A)waives, in whole or in part, the requirement of this paragraph; and 
(B)publicly delineates the rationale for the waiver. 
(2)Supplement not supplantFederal funds received under this section shall be used to supplement, not supplant, non-Federal funds that would otherwise be available for the activities funded under this section. 
(h)Reentry strategic plan 
(1)As a condition of receiving financial assistance under this section, each applicant shall develop a comprehensive strategic re-entry plan that contains measurable annual and 5- to 10-year performance outcomes. The plan shall have as a goal to reduce significantly the rate of recidivism of formerly incarcerated persons within the State over a period of 5 years. 
(2)In developing re-entry plans under this subsection, applicants shall coordinate with communities and stakeholders, including experts in the fields of public safety, corrections, housing, health, education, employment, and members of community and faith-based organizations that provide re-entry services. 
(3)Each re-entry plan developed under this subsection shall measure the applicant’s progress toward increasing public safety by reducing rates of recidivism and enabling released offenders to transition successfully back into their communities. 
(i)Reentry Task ForceAs a condition of receiving financial assistance under this section, each State or local government receiving a grant shall establish a Reentry Task Force or other relevant convening authority to examine ways to pool existing resources and funding streams to promote lower recidivism rates for returning prisoners and to minimize the harmful effects of incarceration on families and communities by collecting data and best practices in offender re-entry from demonstration grantees and other agencies and organizations. The task force or other authority shall be comprised of relevant State or local leaders, agencies, service providers, community-based organizations, or stakeholders. 
(j)Strategic performance outcomes 
(1)Each applicant shall identify specific performance outcomes related to the long-term goals of increasing public safety and reducing recidivism. 
(2)The performance outcomes identified under paragraph (1) shall include, with respect to offenders released back into the community— 
(A)recommitment rates; 
(B)reduction in crime; 
(C)employment and education; 
(D)violations of conditions of supervised release; 
(E)child support; 
(F)housing; 
(G)drug and alcohol abuse; and 
(H)participation in mental health services. 
(3)States may also report on other activities that increase the success rates of offenders who transition from prison, such as programs that foster effective risk management and treatment programming, offender accountability, and community and victim participation. 
(4)Applicants should coordinate with communities and stakeholders about the selection of performance outcomes identified by the applicants and with the Department of Justice for assistance with data collection and measurement activities. 
(5)Each grantee shall submit an annual report to the Department of Justice that— 
(A)identifies the grantee’s progress toward achieving its strategic performance outcomes; and 
(B)describes other activities conducted by the grantee to increase the success rates of the re-entry population. 
(k)Performance measurement 
(1)The Department of Justice shall, in consultation with the States— 
(A)identify primary and secondary sources of information to support the measurement of the performance indicators identified under this section; 
(B)identify sources and methods of data collection in support of performance measurement required under this section; 
(C)provide to all grantees technical assistance and training on performance measures and data collection for purposes of this section; and 
(D)coordinate with the Substance Abuse and Mental Health Services Administration on strategic performance outcome measures and data collection for purposes of this section relating to substance abuse and mental health. 
(2)The Department of Justice shall coordinate with other Federal agencies to identify national sources of information to support State performance measurement. 
(l)Future eligibilityTo be eligible to receive a grant under this section for fiscal years after the first receipt of such a grant, a State shall submit to the Attorney General such information as is necessary to demonstrate that, with respect to the comprehensive strategic re-entry plan developed by the State pursuant to subsection (h)— 
(1)the public has been afforded an opportunity to provide input in the development of the plan; 
(2)the plan includes performance measures to assess the State’s progress toward increasing public safety by reducing rates of recidivism and enabling released offenders to transition successfully into their communities; and 
(3)the State will coordinate with communities and stakeholders about the selection and implementation of performance outcome measures and with the Department of Justice for assistance with data collection and measurement activities. 
(m)National Adult and Juvenile Offender Reentry Resource Center 
(1)The Attorney General may, using amounts made available to carry out this subsection, make a grant to an eligible organization to provide for the establishment of a National Adult and Juvenile Offender Reentry Resource Center. 
(2)An organization eligible for the grant under paragraph (1) is any national nonprofit organization approved by the Federal task force established under the Second Chance Act of 2004 that represents, provides technical assistance and training to, and has special expertise and broad, national-level experience in offender re-entry programs, training, and research. 
(3)The organization receiving the grant shall establish a National Adult and Juvenile Offender Reentry Resource Center to— 
(A)provide education, training, and technical assistance for States, local governments, service providers, faith based organizations, and corrections institutions; 
(B)collect data and best practices in offender re-entry from demonstration grantees and others agencies and organizations; 
(C)develop and disseminate evaluation tools, mechanisms, and measures to better assess and document coalition performance measures and outcomes; 
(D)disseminate knowledge to States and other relevant entities about best practices, policy standards, and research findings; 
(E)develop and implement procedures to assist relevant authorities in determining when release is appropriate and in the use of data to inform the release decision; 
(F)develop and implement procedures to identify efficiently and effectively those violators of probation or parole who should be returned to prison and those who should receive other penalties based on defined, graduated sanctions; 
(G)collaborate with the Federal task force established under the Second Chance Act of 2004 and the Federal Resource Center for Children of Prisoners; 
(H)develop a national research agenda; and 
(I)bridge the gap between research and practice by translating knowledge from research into practical information. 
(4)Of amounts made available to carry out this section, not more than 4 percent shall be available to carry out this subsection. 
(n)AdministrationOf amounts made available to carry out this section, not more than 2 percent shall be available for administrative expenses in carrying out this section.. 
(d)Authorization of appropriationsSuch section is further amended in paragraph (1) of subsection (o) (as redesignated by subsection (c)) by striking and $16,000,000 for fiscal year 2005 and inserting and $75,000,000 for each of fiscal years 2005 through 2008. 
102.Improved re-entry procedures for Federal prisoners 
(a)General re-entry proceduresThe Attorney General shall take such steps as are necessary to modify existing procedures and policies to enhance case planning and to improve the transition of persons from the custody of the Bureau of Prisons to the community, including placement of such individuals in community corrections facilities. 
(b)Procedures regarding benefitsThe Director of the Bureau of Prisons shall establish pre-release planning procedures for Federal prisoners to ensure that a prisoner’s eligibility for Federal or State benefits (including Medicaid, Medicare, Social Security, and Veterans benefits) upon release is established prior to release, subject to any limitations in law. 
(c)Procedures regarding children of incarcerated parentsThe Director of the Bureau of Prisoners shall— 
(1)collect information regarding the dependent children of an incarcerated person as part of standard intake procedures, including the number, age, and residence of such children; 
(2)review all policies, practices, and facilities to ensure that they support the relationship between parent and child; and 
(3)identify the training needs of staff with respect to the effect of incarceration on children, families, and communities, age-appropriate interactions, and community resources for the families of incarcerated persons. 
103.Task force on Federal programs and activities relating to reentry of offenders 
(a)Task force establishedThere is established in the executive branch an interagency task force on Federal programs and activities related to the re-entry of former prisoners into the community. The Attorney General shall chair the task force, whose members shall consist of the Secretary of Labor, the Secretary of Health and Human Services, the Secretary of Housing and Urban Development, and the heads of such other government departments or agencies as the Attorney General deems appropriate. 
(b)DutiesThe task force required by subsection (a) shall— 
(1)identify such programs and activities that may be resulting in overlapping or duplication of services, the scope of such overlapping or duplication, and the relationship of such overlapping and duplication to public safety, public health, and effectiveness and efficiency; 
(2)identify methods to improve collaboration and coordination of such programs and activities; 
(3)identify areas of responsibility in which improved collaboration and coordination of such programs and activities would result in increased effectiveness or efficiency; 
(4)develop innovative interagency or intergovernmental programs, activities, or procedures that would improve outcomes of reentering offenders and children of offenders; 
(5)develop methods for increasing regular communication that would increase interagency program effectiveness; 
(6)identify areas of research that can be coordinated across agencies with an emphasis on applying science-based practices to support, treatment, and intervention programs for reentering offenders; 
(7)identify funding areas that should be coordinated across agencies and any gaps in funding; and 
(8)identify successful programs currently operating and collect best practices in offender re-entry from demonstration grantees and other agencies and organizations, determine the extent to which such programs and practices can be replicated, and make information on such programs and practices available to States, localities, community-based organizations, and others. 
(c)ReportNot later than 1 year after the date of the enactment of this Act, the task force established by subsection (a) shall submit to Congress a report on legal barriers to successful prisoner re-entry. The task force shall provide for public input in preparing the report. The report shall identify all such barriers in Federal law and those that are common features of State law, analyze the effect of such barriers on prisoners and their families, and propose modifications to Federal law to ensure that such barriers are narrowly tailored and do not unnecessarily hinder successful prisoner re-entry. Among the issues the report shall address are the following: 
(1)Policies related to the admission and eviction of former prisoners and their families in public housing programs. 
(2)Eligibility criteria for Federal benefit programs (including Medicaid, Medicare, Social Security, and Veterans benefits) that limit the ability of former prisoners to obtain eligibility immediately upon release from prison. 
(3)Eligibility for welfare benefits. 
(4)The consideration of parental incarceration in terminating parental rights under the Adoption and Safe Families Act of 1997. 
(5)The ineligibility of prisoners for education loans. 
(6)Felon disenfranchisement laws. 
(7)Federal statutory protections against employment discrimination based on criminal record. 
(d)Annual reportsOn an annual basis, the task force required by subsection (a) shall submit to Congress a report on the activities of the task force, including specific recommendations of the task force on matters referred to in subsection (b). 
104.Offender re-entry research 
(a)National Institute of JusticeFrom amounts made available to carry out this Act, the National Institute of Justice shall conduct research on offender re-entry, including— 
(1)a study identifying the number and characteristics of children who have had a parent incarcerated and the likelihood of these minors becoming involved in the criminal justice system some time in their lifetime; 
(2)a study identifying a mechanism to compare rates of recidivism (including re-arrest, violations of parole and probation, and re-incarceration) among States; and 
(3)a study on the population of individuals released from custody who do not engage in recidivism and the characteristics (housing, employment, treatment, family connection) of that population. 
(b)Bureau of Justice StatisticsFrom amounts made available to carry out this Act, the Bureau of Justice Statistics may conduct research on offender re-entry, including— 
(1)an analysis of special populations, including prisoners with mental illness or substance abuse disorders, female offenders, juvenile offenders, and the elderly, that present unique re-entry challenges; 
(2)studies to determine who is returning to prison or jail and which of those returning prisoners represent the greatest risk to community safety; 
(3)annual reports on the profile of the population coming out of prisons, jails, and juvenile justice facilities; 
(4)a national recidivism study every three years; and 
(5)a study of parole violations and revocations. 
105.Use of violent offender truth-in-sentencing Grant funding for demonstration project activitiesSection 20102(a) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13702(a)) is amended— 
(1)in paragraph (2) by striking and at the end; 
(2)in paragraph (3) by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(4)to carry out any activity referred to in section 2976(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(b)).. 
106.State and local reentry courts 
(a)In generalPart FF of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w et seq.) is amended by inserting at the end the following: 
 
2979.State and local reentry courts 
(a)Grants authorizedThe Attorney General shall award grants of not more than $500,000 to— 
(1)State and local courts; or 
(2)State agencies, municipalities, public agencies, nonprofit organizations, and tribes that have agreements with courts to take the lead in establishing a re-entry court. 
(b)Use of fundsGrant funds awarded under this section shall be administered in accordance with the guidelines, regulations, and procedures promulgated by the Attorney General, and may be used to— 
(1)monitor offenders returning to the community; 
(2)provide returning offenders with— 
(A)drug and alcohol testing and treatment; and 
(B)mental and medical health assessment and services; 
(3)convene community impact panels, victim impact panels, or victim impact educational classes; 
(4)provide and coordinate the delivery of other community services to offenders, including— 
(A)housing assistance; 
(B)education; 
(C)employment training; 
(D)conflict resolution skills training; 
(E)batterer intervention programs; and 
(F)other appropriate social services; and 
(5)establish and implement graduated sanctions and incentives. 
(c)ApplicationEach eligible entity desiring a grant under this section shall, in addition to any other requirements required by the Attorney General, submit an application to the Attorney General that— 
(1)describes a long-term strategy and detailed implementation plan, including how the entity plans to pay for the program after the Federal funding ends; 
(2)identifies the governmental and community agencies that will be coordinated by this project; 
(3)certifies that— 
(A)there has been appropriate consultation with all affected agencies, including existing community corrections and parole entities; and 
(B)there will be appropriate coordination with all affected agencies in the implementation of the program; and 
(4)describes the methodology and outcome measures that will be used in evaluation of the program. 
(d)Matching requirementThe Federal share of a grant received under this section may not exceed 75 percent of the costs of the project funded under this section unless the Attorney General— 
(1)waives, wholly or in part, this matching requirement; and 
(2)publicly delineates the rationale for the waiver. 
(e)Annual reportEach grantee under this section shall submit to the Attorney General, for each fiscal year in which funds from a grant received under this part is expended, a report, at such time and in such manner as the Attorney General may reasonably require, that contains— 
(1)a summary of the activities carried out under the grant; 
(2)an assessment of whether the activities summarized under paragraph (1) are meeting the needs identified in the application submitted under subsection (c); and 
(3)such other information as the Attorney General may require. 
(f)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated $10,000,000 for each of the fiscal years 2005 through 2008 to carry out this section. 
(2)LimitationsOf the amount made available to carry out this section in any fiscal year— 
(A)not more than 2 percent may be used by the Attorney General for salaries and administrative expenses; and 
(B)not more than 5 percent nor less than 2 percent may be used for technical assistance and training.. 
107.Federal Enhanced In-Prison Vocational Assessment and Training Demonstration Project 
(a)Establishment 
(1)In generalThe Attorney General shall establish the Federal Enhanced In-Prison Vocational Assessment and Training Demonstration Project in selected institutions. 
(2)ObjectivesThe project established pursuant to paragraph (1) shall provide— 
(A)in-prison assessments of the vocational needs and aptitudes of prisoners; 
(B)enhanced work skills development; 
(C)enhanced release readiness programming; and 
(D)other components, as appropriate, to prepare Federal prisoners for release and re-entry into the community. 
(b)Project duration 
(1)In generalThe project under this section shall begin not later than 6 months after funds are made available to carry out this section, and shall continue for 3 years. 
(2)ExtensionThe Attorney General may extend the project for a period of not more than 6 months to enable participating prisoners to complete their involvement in the project. 
(c)Reports 
(1)Progress reportNot later than 2 years after the date of enactment of this Act, the Attorney General shall submit a report, which describes the progress of the demonstration project established pursuant to subsection (a), to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives. 
(2)Final reportNot later than 1 year after the end of the demonstration project established pursuant to subsection (a), the Director of the Federal Bureau of Prisons shall submit a report, which describes the effectiveness of such project on post-release outcomes, including employment rates and re-arrest rates, for participants for a period of 3 years following release from custody, to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives. 
IIRemoving barriers to re-entry 
201.Right to vote in Federal elections for nonincarcerated ex-offenders 
(a)Right to voteThe right of an individual who is a citizen of the United States to vote in any election for Federal office shall not be denied or abridged because that individual has been convicted of a criminal offense unless such individual is serving a felony sentence in a correctional institution or facility at the time of the election. 
(b)Enforcement 
(1)Attorney GeneralThe Attorney General may, in a civil action, obtain such declaratory or injunctive relief as is necessary to remedy a violation of this section. 
(2)Private right of action 
(A)A person who is aggrieved by a violation of this section may provide written notice of the violation to the chief election official of the State involved. 
(B)Except as provided in subparagraph (C), if the violation is not corrected within 90 days after receipt of a notice under subparagraph (A), or within 20 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action obtain declaratory or injunctive relief with respect to the violation. 
(C)If the violation occurred within 30 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State under subparagraph (A) before bringing a civil action to obtain declaratory or injunctive relief with respect to the violation. 
(c)DefinitionsFor purposes of this section— 
(1)the term correctional institution or facility means any prison, penitentiary, jail, or other institution or facility for the confinement of individuals convicted of criminal offenses, whether publicly or privately operated, except that such term does not include any residential community treatment center (or similar public or private facility); and 
(2)the terms election and Federal office have the meaning given such terms in section 301 of the Federal Election Campaign Act of 1971 (2 U.S.C. 431). 
(d)Relation to other laws 
(1)Nothing in this section shall be construed to prohibit the States from enacting any State law which affords the right to vote in any election for Federal office on terms less restrictive than those established by this section. 
(2)The rights and remedies established by this section are in addition to all other rights and remedies provided by law, and neither rights and remedies established by this section shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) or the National Voter Registration Act (42 U.S.C. 1973–gg). 
202.Prohibition on unwarranted employment discriminationSection 703(k) of the Civil Rights Act of 1965 (42 U.S.C. 2000e–2(k)) is amended— 
(1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4); and 
(2)by inserting after paragraph (1) the following: 
 
(2) 
(A)Notwithstanding paragraph (1), an unlawful employment practice based on disparate impact is established under this title if— 
(i)a complaining party demonstrates that a respondent uses a particular employment practice that— 
(I)excludes individuals from employment on the basis of their conviction records; and 
(II)causes a disparate impact on the basis of race, color, religion, sex, or national origin; and 
(ii)the respondent fails to demonstrate that the challenged practice is consistent with business necessity. 
(B)With respect to demonstrating that a challenged practice is consistent with business necessity as described in subparagraph (A)(ii), the respondent shall demonstrate that the respondent considered— 
(i)the nature and gravity of the offense for which the conviction occurred; 
(ii)the period of time that has elapsed since the conviction or the completion of the sentence involved; and 
(iii)the nature of the employment position held or sought.. 
203.Increase in Federal work opportunity tax creditSection 51(b)(3) of title 26, United States Code, is amended in the heading and in the text by striking $6,000 and inserting $20,000. 
204.Reform of student financial assistance 
(a)Suspension of student loan eligibility for drug-related offense only if offense committed during period of enrollmentSection 484(r)(1) of the Higher Education Act of 1965 (20 U.S.C. 1091(r)(1)) is amended by striking A student and all that follows through table: and inserting the following: A student who is convicted of any offense under any Federal or State law involving the possession or sale of a controlled substance for conduct that occurred during a period of enrollment for which the student was receiving any grant, loan, or work assistance under this title shall not be eligible to receive any grant, loan, or work assistance under this title from the date of that conviction for the period of time specified in the following table:. 
(b)Pell grants for incarcerated individualsSection 401(b)(8) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(8)) is amended to read as follows: 
 
(8)Incarcerated individuals 
(A)In generalExcept as provided in subparagraph (B), no Federal Pell Grant shall be awarded under this subpart to any individual who is incarcerated in any Federal or State penal institution. 
(B)Eligibility for pell Grant 
(i)In generalNotwithstanding subparagraph (A), an individual who is incarcerated in a Federal or State penal institution shall be eligible to receive a Federal Pell Grant under this subpart if such individual— 
(I)is eligible to be considered for release from the penal institution into the general community not later than 9 years after the date of application for such Grant; and 
(II)notwithstanding paragraph (2)(B), is enrolled on at least a half-time basis in a degree program. 
(ii)Limitations on eligibilityNo Federal Pell Grant shall be awarded to an incarcerated individual pursuant to clause (i)— 
(I)that exceeds— 
(aa)the sum of the amount of tuition and fees normally assessed for the course of study by the institution of higher education offering classes to the individual for the course of study such individual is pursuing, plus an allowance for books associated with such course of study; or 
(bb)the Federal Pell Grant level specified in the relevant appropriations Act for this subpart in any fiscal year; 
(II)who is incarcerated in a State penal institution if the State in which such penal institution is located reduces its level of postsecondary assistance provided from State sources to incarcerated individuals after the date of enactment of the Offender Reentry and Community Safety Act of 2004; and 
(III)for use at an institution of higher education in which the percentage of full-time equivalent students at such institution who are incarcerated exceeds 10 percent of such institution’s student body. 
(iii)Special ruleFunds transmitted pursuant to this subparagraph shall be transferred directly to the institution of higher education in which the incarcerated individual is enrolled for payment of expenses provided under clause (ii)(I)(aa). Such institution shall not transmit such funds directly or indirectly to such individual.. 
205.Reform of one strike mandatory eviction 
(a)United States Housing Act of 1937Section 6(k) of the United States Housing Act of 1937 (42 U.S.C. 1437d(k)) is amended— 
(1)by striking (k) The Secretary shall and inserting the following: 
 
(k)Review of eviction and denials of tenancy 
(1)In generalSubject to paragraph (3), the Secretary shall; 
(2)by redesignating paragraphs (1) through (6) as subparagraphs (A) through (F) and indenting accordingly; 
(3)by striking For any grievance concerning and inserting the following: 
 
(2)Expedited proceduresSubject to paragraph (3), any grievance concerning; and 
(4)by adding at the end the following: 
 
(3)Mitigating circumstances and innocent owner 
(A)Mitigating circumstancesIn determining whether to evict a tenant, terminate a tenancy, or deny an application for tenancy due to a criminal conviction of the person that is the subject of a grievance, and in any judicial review of such determination, the public housing agency or other reviewing body shall consider all mitigating circumstances and the impact of the eviction, termination, or denial upon the family and dependents of that person. 
(B)Innocent tenantsA tenant shall not be subject to eviction, denied a tenancy, or have a tenancy terminated based solely upon the familial relationship of the tenant to a person who has been convicted of a criminal offense.. 
(b)Quality Housing and Work Responsibility Act of 1998 
(1)IneligibilitySection 576 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661) is amended— 
(A)in subsection (b)— 
(i)in paragraph (1), by striking any household with a member and inserting any person; and 
(ii)in paragraph (2)— 
(I)by striking any household and inserting any person; and 
(II)by striking household member each place that term appears and inserting person; 
(B)in subsection (c)— 
(i)in the matter preceding paragraph (1)— 
(I)by striking or any member of the applicant’s household; and 
(II)by striking applicant household and inserting applicant; and 
(ii)in paragraph (2)— 
(I)by striking or individual in the applicant’s household; and 
(II)by striking have not and inserting has not; 
(C)by redesignating subsection (d) as subsection (e); and 
(D)by adding at the end the following: 
 
(d)Review of denial of application 
(1)Review of denialThe denial of an application under this section shall be subject to review in accordance with the provisions of section 6(k) of the United States Housing Act of 1937 (42 U.S.C. 1437d(k)). 
(2)Innocent applicantsNothing in this section shall allow for the denial of an application based solely on the familial relationship of an applicant to a person who has a criminal conviction or is otherwise in violation of this section.. 
(2)Termination of tenancy and assistance for illegal drug users and alcohol abusers in federally assisted housingSection 577 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13662) is amended— 
(A)in subsection (a), by striking household with a member and inserting person; 
(B)in subsection (b)— 
(i)by striking household based and inserting person based; 
(ii)by striking by a household member and inserting by that person; and 
(iii)by striking such household member and inserting such person; and 
(C)by adding at the end the following: 
 
(c)Review of termination of tenancyThe decision to terminate the tenancy or assistance of any person shall be subject to review in accordance with the provisions of section 6(k) of the United States Housing Act of 1937 (42 U.S.C. 1437d(k)). 
(d)Innocent tenantsNothing in this section shall allow for the termination of a tenancy or assistance to any person based solely on the familial relationship of the tenant to a person who is in violation of this section.. 
(c)Requirement of intent or knowledge of crime before eviction from or denial of public and publicly assisted housingSections 6(l)(6) (42 U.S.C. 1437d(l)(6)), 8(d)(1)(B)(iii) 42 U.S.C. 1437f(d)(1)(B)(iii)), and 8(o)(7)(D) (42 U.S.C. 1437f(o)(7)(D)) of the United States Housing Act of 1937 are each amended by inserting before the semicolon at the end the following: ; except that such criminal or drug-related activity, engaged in by a member of a tenant’s household or any guest or other person under the tenant’s control, shall not be cause for termination of tenancy of the tenant if the tenant did not know and should not have known of the activity, or if the tenant, member of the tenant’s household, or any guest or other person under the tenant’s control was the victim of criminal activity. 
206.Amendment to the Adult Education and Family Literacy Act to remove restriction on amount of funds available for corrections education programsSection 222(a) of the Adult Education and Family Literacy Act (20 U.S.C. 9222(a)(1)) is amended by striking , of which not more than 10 percent and inserting , of which not less than 10 percent. 
207.Clarification of authority to place prisoner in community corrections 
(a)Place of imprisonmentSection 3621 of title 18, United States Code, is amended by inserting after or correctional facility the following: , including a community corrections facility,. 
(b)Pre-release custodySection 3624(c) of title 18, United States Code, is amended by striking all after the subsection heading and inserting the following: The Bureau of Prisons shall, to the extent practicable, ensure that a prisoner serving a term of imprisonment spends a reasonable part of the final portion of that term under conditions that will afford the prisoner a reasonable opportunity to adjust to and prepare for the prisoner’s re-entry into the community. In addition, this subsection authorizes the Bureau of Prisons to place a prisoner in home confinement during the last 10 percent of the term of imprisonment, not to exceed 6 months.. 
208.Denial of tanf and food stamps for felony conviction for welfare fraud 
(a)In generalSection 115(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a(a)) is amended— 
(1)by amending the header to read as follows: 
 
(a)Denial of assistance and benefits for welfare fraud convictions; and 
(2)in the matter preceding paragraph (1) by striking the possession, use, or distribution of a controlled substance (as defined in section 102(6) of the Controlled Substances Act (21 U.S.C. 802(6))) and inserting fraud in connection with an application for, or receipt of, welfare assistance or benefits. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on December 31, 2004. 
209.Reform of provisions that limit family reunification after prison 
(a)Consideration of parental incarceration 
(1)In generalSection 475(5) of the Social Security Act (42 U.S.C. 675(5)) is amended— 
(A)in subparagraph (F), by striking and at the end; 
(B)in subparagraph (G), by striking the period and inserting ; and; and 
(C)by adding at the end the following: 
 
(H) 
(i)the State may extend the time limits otherwise applicable under subparagraph (E), with respect to filing or joining a petition to terminate the parental rights of the parents of a child who has been in foster care under the responsibility of the State for 15 of the most recent 22 months, if 1 of the parents is incarcerated in a Federal, State, or local correctional facility; and 
(ii)the incarceration of 1 of the child’s parents in a Federal, State, or local correctional facility is a factor, but not the sole basis, for making a determination that it would be in the best interests of the child to terminate parental rights.. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on December 31, 2004. 
(b)Reasonable effort to preserve and reunify families 
(1)In generalSection 471(a)(15) of title IV of the Social Security Act (42 U.S.C. 671(a)(15)) is amended— 
(A)in subparagraph (B), by striking subparagraph (D) and inserting subparagraph (E); 
(B)by redesignating subparagraphs (C) through (F) as subparagraphs (D) through (G), respectively; 
(C)by inserting after subparagraph (B) the following new subparagraph (C): 
 
(C)when applied to parents incarcerated for crimes unrelated to the abuse of a child, reasonable efforts to preserve and unify families includes— 
(i)coordinating visitation between the child, unless such contact is found by a court to be contrary to the child’s best interest, including transporting the child to visits where other means of transportation are unavailable; 
(ii)giving preference to family members when placing a child in foster care absent a finding of unfitness; 
(iii)coordinating the receipt of transitional services upon release from incarceration when return of custody to the parent will be impossible without such services; 
(iv)providing the incarcerated parent with the opportunity to participate in planning meetings and hearings concerning the child, unless prohibited by the institution in which the parent is incarcerated; and 
(v)providing a means of communication, such as acceptance of collect telephone calls, between the incarcerated parent and the agency, and between the incarcerated parent and child unless such contact is found by a court to be contrary to the child’s best interest;; and 
(D)in subparagraph (F), as so redesignated, by striking subparagraph (D) and inserting subparagraph (E). 
(2)Conforming amendmentSection 475(5)(E)(iii) of title IV of the Social Security Act (42 U.S.C. 675(5)(E)(iii)) is amended by striking section 471(a)(15)(B)(ii) and inserting subparagraphs (B)(ii) and (C) of section 471(a)(15). 
(c)Protecting the Parental Rights of Incarcerated ParentsSection 475(5)(E) of title IV of the Social Security Act (42 U.S.C. 675(5)(E)) is amended— 
(1)by striking or at the end of clause (ii); 
(2)by inserting or at the end of clause (iii); and 
(3)by adding at the end the following new clause: 
 
(iv)the parent has been unable to retain custody of the child due to an incarceration unrelated to the abuse of a child, has not evinced an intent to abandon the child prior to incarceration, and is sentenced to, or will be eligible for parole in, five years or less;. 
(d)Elimination of age requirement for relative caregiver under national family caregiver support programSection 372 of the National Family Caregiver Support Act (part E of title III of the Older Americans Act of 1965; 42 U.S.C. 3030s) is amended in paragraph (3) by striking who is 60 years of age or older and— and inserting who—. 
210.State medicaid plan requirement to ensure restoration of coverage for eligible individuals upon release from confinement 
(a)In generalSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)), as amended by section 236(b) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), is amended— 
(1)by striking and at the end of paragraph (66); 
(2)by striking the period at the end of paragraph (67) and inserting ; and; and 
(3)by inserting after paragraph (67) the following new paragraph: 
 
(68)provide for a process whereby an individual confined to a jail, prison, penal institution, or correctional facility, or to any other State or local institution a purpose of which is to confine individuals as described in section 202(x)(1)(A)(ii), may obtain and submit an application for medical assistance within such time prior to the termination of the individual’s period of confinement as will allow, to the maximum extent possible, for the eligibility of an individual who would be determined to be eligible for medical assistance to be effective upon the termination of such period of confinement.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on June 31, 2005. 
211.Reform of supervised release 
(a)No mandatory revocation for possession of Controlled SubstanceSubsection (g) of section 3583 of title 18, United States Code, is amended— 
(1)in the subsection heading, by striking Controlled Substance or; 
(2)by striking paragraph (1); and 
(3)by redesignating paragraphs (2) through (4) as paragraphs (1) through (3), respectively. 
(b)Technical violationsSection 3583 of title 18, United States Code, is further amended by adding at the end the following new subsection: 
 
(l)Technical violations of supervised release 
(1)In generalFollowing revocation of supervised release for a technical violation, the court shall impose a community-based sanction and shall not impose a term of imprisonment unless it finds that— 
(A)the defendant was previously subject to more than one community-based sanction, graduated in severity; 
(B)the defendant thereafter did not abide by the terms of supervised release; and 
(C)no additional community-based sanction is likely to cause the defendant to abide by the terms of supervised release. 
(2)Informal processA defendant facing revocation of supervised release for a technical violation may temporarily waive the right to formal adjudication of the violation and agree to participate in an informal process under which a probation officer may impose graduated community-based sanctions for technical violations. If a defendant abides by the terms of supervised release for a six-month period following the commencement of such an informal process, the petition for revocation of supervised release shall be dismissed. 
(3)DefinitionsIn this subsection— 
(A)the term technical violation means conduct that does not constitute a new crime, except that possession of a controlled substance shall be treated as a technical violation; and 
(B)the term community-based sanction means a sanction other than imprisonment that permits the defendant to remain in the community under continued supervised release, which may include commitment to a community correction facility, a requirement that the defendant obtain drug treatment or other social service, electronic monitoring, or other form of intensive supervision. 
(4)Sentencing commissionThe United States Sentencing Commission shall amend its existing policy statements regarding revocation of supervised release so as to be consistent with this subsection. 
(5)Probation serviceThe Federal Probation Service shall publish annually an analysis of cases involving the revocation of supervised release, including the number of violations of supervised release that constitute technical violations, the number of technical violations that involve possession of a controlled substance, and the disposition of violations of supervised release by category.. 
212.Grants to study parole violations and revocations 
(a)Grants authorizedFrom amounts made available to carry out this section, the Attorney General may award grants to States to study, and to improve the collection of data with respect to, individuals whose parole is revoked and which such individuals represent the greatest risk to community safety. 
(b)ApplicationAs a condition of receiving a grant under this section, a State shall— 
(1)certify that the State has, or intends to establish, a program that collects comprehensive and reliable data with respect to individuals described in subsection (a), including data on— 
(A)the number and type of parole violations that occur within the State; 
(B)the reasons for parole revocation; 
(C)the underlying behavior that led to the revocation; and 
(D)the term of imprisonment or other penalty that is imposed for the violation; and 
(2)provide the data described in paragraph (1) to the Bureau of Justice Statistics, in a form prescribed by the Bureau. 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2005 and 2006. 
213.Residential substance abuse treatment programs 
(a)Improvement of the residential substance abuse treatment for State prisoners program 
(1)DefinitionSection 1902 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ff–1) is amended by redesignating subsections (c) through (f) as subsections (d) through (g), respectively, and by inserting after subsection (b) the following new subsection: 
 
(c)Residential substance abuse treatmentThe term residential substance abuse treatment means a course of individual and group activities and treatment, lasting at least 6 months, in residential treatment facilities set apart from the general prison population. This can include the use of pharmacotherapies, where appropriate, that may extend beyond the 6-month period.. 
(2)Requirement for after care componentSection 1902 of such Act is further amended in subsection (d) (as redesignated by subsection (a)) is amended— 
(A)in the subsection heading, by striking Eligibility for Preference With After Care Component and inserting Requirement for After Care Component; 
(B)by amending paragraph (1) to read as follows: 
 
(1)To be eligible for funding under this part, a State must ensure that individuals who participate in the substance abuse treatment program established or implemented with assistance provided under this part will be provided with aftercare services.; and 
(C)by adding at the end the following new paragraph: 
 
(4)Aftercare services required by this subsection shall be funded by the funding provided in this part.. 
(b)Residential drug abuse program in Federal prisonsSection 3621(e)(5)(A) of title 18, United States Code, is amended by striking means a course of and all that follows through the semicolon at the end and inserting the following: means a course of individual and group activities and treatment, lasting at least 6 months, in residential treatment facilities set apart from the general prison population, which may include the use of pharmacotherapies, where appropriate, that may extend beyond the 6-month period;.   
 
